     Case: 7:19-cv-00044-GFVT Doc #: 1 Filed: 06/03/19 Page: 1 of 4 - Page ID#: 1



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION AT PIKEVILLE



MATTHEW SMITH and                                 )
TARA SMITH                                        )
            Plaintiffs                            )
                                                  )
v.                                                ) CAUSE NO. ________________________
                                                  )
BOBBY CARNES and,                                 ) Removed from Pike Circuit Court
HILLS TRUCKING COMPANY, INC.                      ) Civil Action No. 19-CI-00185
                                                  )
                  Defendants                      )
                                                  )


                                    NOTICE OF REMOVAL


        Come the Defendants, Bobby Carnes (hereinafter “Mr. Carnes) and Hills Trucking

Company, Inc. (hereinafter “Hills Trucking”), by Counsel, and for their Notice of Removal of

this lawsuit to the United States District Court for the Eastern District of Kentucky, Southern

Division at Pikeville, hereby state as follows:

        1.     Mr. Carnes and Hills Trucking are named Defendants in a lawsuit filed by

Matthew Smith and Tara Smith in the Pike Circuit Court, Pike County, Kentucky, designated as

case number 19-CI-00185.        Hills Trucking was served with the Plaintiffs’ Complaint on

February 22, 2019 and Mr. Carnes was served on March 5, 2019. Copies of the Summons,

Complaint, Service of Process documentation and the Defendants’ Answer to the Plaintiffs’

Complaint are attached hereto as Exhibit 1, as required by 28 U.S.C. § 146(a).

        2.     This action is a civil action wherein the Plaintiffs seek an unspecified amount of

damages for injuries allegedly sustained as a result of a motor vehicle accident, which occurred
   Case: 7:19-cv-00044-GFVT Doc #: 1 Filed: 06/03/19 Page: 2 of 4 - Page ID#: 2



on or about March 9, 2018. Plaintiffs’ alleged damages include medical expenses, physical and

mental pain and suffering, permanent injury, lost wages, reduction in their ability to labor and

earn money and punitive damages.

       3.      Plaintiffs have asserted claims against the driver of the other vehicle involved in

the accident, Mr. Carnes, and the owner of Mr. Carnes’ vehicle, Hills Trucking. In addition,

Plaintiffs have asserted uninsured and/or underinsured motorist claims against Progressive

Insurance Company.

       4.      According to the Plaintiffs’ Complaint, Plaintiffs are now and were at the time of

the subject accident residents of Lincoln County, West Virginia. Plaintiffs are not now nor were

they at the time of the subject accident citizens or residents of West Virginia, Virginia, or Ohio.

       5.      According to the Plaintiffs’ Complaint, Mr. Carnes is now and was at the time of

the subject accident a resident of Drydon, Virginia. Mr. Carnes is not now nor was he at the time

of the subject accident a citizen of the State of West Virginia or Kentucky.

       6.      Hills Trucking is now and was at the time of the subject accident a foreign

Virginia corporation, with its principal place of business located at U.S. Highway 58 W., Galax,

Virginia 24337. (See Exhibit 2). Hills Trucking is not now nor was it at the time of the subject

accident incorporated in the State of West Virginia or Kentucky. Likewise, Hills Trucking does

not now nor did it at the time of the subject accident have a principal place of business in the

State of West Virginia or Kentucky.

       7.      According to the Complaint, Defendant, Progressive Insurance Company, is an

Ohio corporation with its principal place of business located at 6300 Wilson Mills Road,

Mayfield, Ohio.




                                                 2
   Case: 7:19-cv-00044-GFVT Doc #: 1 Filed: 06/03/19 Page: 3 of 4 - Page ID#: 3



       8.      This action is one over which the Court has original jurisdiction pursuant to 28

U.S.C. § 1332(a)(1) and § 1367 and is one that the Defendants may remove to this Court

pursuant to 28 U.S.C. § 1441(a) because this is an action between citizens of different states.

       9.      Plaintiffs’ Complaint is silent regarding the amount of claimed damages.

       10.     On May 21, 2019, Plaintiffs denied that their alleged damages were less than

$75,000.00, exclusive of interests and costs. (See Exhibit 3). Consequently, the amount in

controversy (exclusive of interest and costs), exceeds the sum of $75,000.00.

       11.     This Notice is filed within thirty (30) days after receiving Plaintiffs’ responses to

Requests for Admission in which they have denied that their claimed damages are less than

$75,000.00 exclusive of interests and costs, and the time for filing this Notice under the statutes

of the United States is not yet expired.

       12.     This Notice is signed in compliance with Rule 11 of the Federal Rules of Civil

Procedure.

       WHEREFORE, the Defendants, Bobby Carnes and Hills Trucking Company, Inc., by

Counsel, hereby notify the Court of their removal of this action from Pike Circuit Court in Pike

County, Kentucky.




                                                 3
   Case: 7:19-cv-00044-GFVT Doc #: 1 Filed: 06/03/19 Page: 4 of 4 - Page ID#: 4



                                                Respectfully Submitted,

                                                SCHILLER BARNES MALONEY PLLC


                                                /s/ Blake V. Edwards
                                                ____________________________________
                                                Michael S. Maloney, Esq.
                                                Blake V. Edwards, Esq.
                                                401 W. Main Street, Suite 1600
                                                Louisville, KY 40202
                                                PH: (502) 583-4777
                                                Fax: (502) 583-4780
                                                mmaloney@sbmkylaw.com
                                                bedwards@sbmkylaw.com
                                                Counsel for Defendants, Bobby Carnes and Hills
                                                Trucking Company, Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of June, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to:


  Joshua S. Ferrell, Esq.
  Nathan D. Brown, Esq.
  FERRELL & BROWN, PLLC
  160 E. 2nd Street
  P.O. Box 401
  Williamson, WV 25661
  josh@ferrellandbrown.com
  nathan@ferrellandbrown.com
  Counsel for Plaintiffs, Matthew Smith and
  Tara Smith


/s/ Blake V. Edwards

SCHILLER BARNES MALONEY PLLC




                                                 4
